EXHIBIT CLASS D WARRANT AGREEMENT This CLASS D WARRANT AGREEMENT (this “Warrant Agreement”) is dated and entered into as of February 24, 2006, by and between ORTHOLOGIC CORP., a Delaware corporation (the “Company”), and PHARMABIO DEVELOPMENT INC.,a North Carolina corporation (“PharmaBio”). WHEREAS, the Company and PharmaBio have entered into the Common Stock and Warrant Purchase Agreement (the “Purchase Agreement”), and the Registration Rights Agreement, each dated as of the date hereof; WHEREAS, the Company and Quintiles, Inc. (“Quintiles”), an affiliate of PharmaBio, have entered into a Master Services Agreement also dated as of the date hereof (the “Services Agreement”); WHEREAS, pursuant to the Purchase Agreement, the Company desires to grant to PharmaBio the rights set forth in this Warrant Agreement; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, the parties agree as follows: 1. The Warrant. (a)The Company hereby agrees to issue and sell to PharmaBio, its designee or assigns (the “Holder”) 80,000 shares (the “Warrant Shares”) of the Company’s Common Stock, $.0005 par value per share (“Common Stock”), at an exercise price of Six Dollars and Thirty-Nine Cents ($6.39) per share (the “Exercise Price”) (such Exercise Price was calculated as follows: the average of the closing prices of the shares of Common Stock for the 15 trading days prior to the date hereof, multiplied by 115%), upon the terms and conditions herein set forth, including the vesting schedule set forth in this Section 1.The Exercise Price and the number of Warrant Shares purchasable upon exercise of this Warrant Agreement are subject to adjustment from time to time as provided in Section 4 of this Warrant Agreement. (b)Upon availability of a protocol for the existing Phase 2 clinical study of TP508 in diabetic foot ulcer healing (the “Milestone”), the Joint Development Committee (as defined in the Services Agreement) shall promptly and in good faith determine an appropriate vesting schedule for the Warrant Shares, based on completion of patient enrollment for such clinical study and the timing thereof, and having a vesting structure generally similar to the Class B and Class C Warrant Agreements between the Company and PharmaBio. Upon the determination of such vesting schedule by the Joint Development Committee, the parties hereto promptly shall enter into an appropriate amendment to this Warrant Agreement reflecting such vesting schedule. (c)In the event that the vesting schedule determined under Section 1(b) above fails to be achieved, or fails to be achievable, and such failure is not caused solely by Quintiles, then the Joint Development Committee (as defined in the Services Agreement) shall promptly and in good faith review the existing vesting schedule and the events and circumstances that caused or resulted in such failure; and the Joint Development Committee shall determine a new vesting schedule that shall extend each date within the existing vesting schedule by the duration of the events or circumstances that caused or resulted in such failure, up to one year; provided that the vesting schedule shall be extended pursuant to this Section 1(c) only once. The parties hereto promptly shall enter into an appropriate amendment to this Warrant Agreement reflecting such extension. (d)Notwithstanding Section 1(b), the Holder’s right to exercise this Warrant Agreement will vest upon a Change of Control.“Change of Control” means the occurrence of any of the following: (a) any “person” or “group” (as such terms are defined in Section 13(d) and Section 14(d) of the Securities Exchange Act of 1934, as amended, or any successor provisions (the “Exchange Act”)) becomes the “beneficial owner” (as determined in accordance with Rule 13d-3 under the Exchange Act), directly or indirectly, of shares of voting securities of the Company representing 50% or more of the total voting power of all outstanding voting securities of the Company; (b) the sale, lease, license, exchange or other transfer (in one or a series of transactions) of all or substantially all of the assets of the Company, or all or substantially all of the assets relating to TP508; or (c)any merger, consolidation, share exchange, business combination or similar transaction in which the Company is not the surviving entity or in which the holders of the outstanding shares of stock of the Company immediately prior to such transaction hold, immediately after such transaction, less that 51% of the total voting power of the outstanding securities of the surviving or resulting entity in such transaction. 2.Expiration Date.This Warrant Agreement, and the Holder’s right to purchase any of the Warrant Shares, will expire at 5:00 p.m. Eastern Time on the tenth anniversary of the date of this Warrant Agreement (the “Expiration
